El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
En el día de hoy nos toca resolver si un empleado que está recibiendo tratamiento médico en la Corporación del Fondo del Seguro del Estado(1) (en adelante el Fondo) du-rante horas no laborables, o sea en C.T., tiene derecho a la protección de seguridad en el empleo que otorga el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.RR.A. sec. 7.(2)
Por entender que dicho artículo únicamente aplica en los “casos de inhabilitación para el trabajo”, y que un obrero que está bajo un C.T. no está inhabilitado para tra-bajar, resolvemos en la negativa.
i — i
El 3 de agosto de 1992, Lilliam Rodríguez Rosa se re-portó al Fondo debido a unos dolores en la espalda y en la región cervical atribuibles, alegadamente, a su trabajo. Ese mismo día, el Fondo concluyó que la señora Rodríguez padecía una “enfermedad” como consecuencia de su trabajo y que debía recibir “tratamiento médico en C.T., mientras trabajaba”. La señora Rodríguez trabajó continuamente desde el día en que se reportó al Fondo hasta el 23 de julio de 1993, fecha en que fue despedida de su empleo, cuando todavía recibía tratamiento médico en C.T. El 8 de sep-tiembre de 1993, el Fondo ordenó el cierre del caso de la empleada, ya que ésta no compareció a una cita médica, dándola, de este modo, de alta.
*738Como consecuencia de lo anterior, Rodríguez presentó, el 17 de enero de 1994, una querella contra su patrono, Méndez & Compañía, en el antiguo Tribunal de Distrito de Puerto Rico, Sala de Humacao, alegando que fue despedida ilegal e injustificadamente. Adujo que su despido se basó exclusivamente en su condición de empleada lesionada que recibía tratamiento médico, condición que le requería tiempo de su trabajo para acudir a sus citas médicas. Por dicha razón, reclamó que le cubría la protección del Art. 5 a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, ante,(3) y que el patrono no podía despedirla.
El patrono contestó la querella, alegando como defensas afirmativas, primero, que el despido se debió a la ineficien-cia de la querellante en el desempeño de sus funciones y, segundo, que el Art. 5a, ante, no aplicaba a la presente situación. Posteriormente, Méndez & Compañía solicitó que se desestimara la acción, o que se dictara sentencia sumaria parcial a su favor, bajo el fundamento de que la reclamación de la querellante no cumplía con los requisitos del aludido articulado. La empleada querellante, por su parte, radicó una réplica a la moción de la querellada en la cual adujo que, independientemente de que la protección que ofrece el Art. 5a, ante, no le cobijara, su reclamación judicial estaba amparada por las garantías que ofrece la Sec. 16 del Art. II de la Constitución del Estado Libre Aso-ciado de Puerto Rico, L.P.R.A., Tomo l.(4)
El antiguo Tribunal de Distrito declaró no ha lugar la moción de desestimación y/o sentencia sumaria parcial presentada por Méndez & Compañía. Inconforme, el pa-trono querellado radicó una moción de reconsideración, la *739cual no fue acogida. Méndez & Compañía recurrió, enton-ces, al antiguo Tribunal Superior de Puerto Rico, Sala de Humacao, vía certiorari, solicitando la desestimación de la querella presentada tanto al amparo de la Ley del Sistema de Compensaciones por Accidentes del Trabajo como de la Constitución del Estado Libre Asociado de Puerto Rico. Este foro judicial dictó sentencia declarando no ha lugar el recurso. De dicha sentencia recurrió el patrono querellado ante este Tribunal señalando como error que el foro sen-tenciador incidió al resolver que el Art. 5a, ante, le era aplicable a la empleada querellante.
Concedimos término a la querellante para que se expre-sara sobre la aplicabilidad, o no, del mencionado artículo de ley a los hechos particulares del presente caso. Con-tando con la comparecencia de ambas partes, y estando en posición de resolver, procedemos a así hacerlo.
h-H 1
 La Ley del Sistema de Compensaciones por Acci-dentes del Trabajo es una legislación de carácter remedial mediante la cual se crea un sistema de seguro compulsorio y exclusivo para compensar a los obreros y empleados que sufran lesiones, se inutilicen o mueran como consecuencia de accidentes ocurridos en sus trabajos o de enfermedades ocupacionales.(5) Soc. de Gananciales v. Royal Bank de RR., 145 D.P.R. 178 (1998).
Como parte de las garantías de dicha ley, el Art. 5a, ante,(6) brinda protección a todo empleado que se inha-*740bilite para trabajar, y ordena que el patrono reserve el em-pleo que desempeñaba el obrero al momento del accidente por un periodo de doce (12) meses, contados a partir del día del accidente del trabajo o desde la fecha en que el obrero se reporta al Fondo en los casos de enfermedades ocupacionales.(7) Así también, la ley exige que el patrono reinstale al obrero en su empleo siempre y cuando se den unas condiciones.(8) De darse las mismas y el patrono no *741cumplir con su obligación de reinstalar al obrero o em-pleado, éste tendrá derecho a que el patrono le pague los salarios que él hubiera devengado de haber sido reinsta-lado y, además, los daños y perjuicios que ello le hubiere ocasionado.(9)
En ocasión de estudiar la disposición legal en cuestión, este Tribunal señaló que la intención de nuestro legislador al promulgar el mismo fue proteger al empleado lesionado para que éste no tuviera que enfrentarse con la indeseable incertidumbre de ser despedido por su patrono sin justa causa, o de no tener su trabajo cuando regresara, todo esto por motivo de un "accidente” sufrido en su empleo. Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763, 770 (1992).
Sin embargo, debe recordarse que el ámbito de protección del empleado no es absoluto, pues el patrono puede despedir al obrero por actos anteriores al accidente sufrido que constituyan justa causa. Lo único que le está prohibido al patrono es despedirlo, con posterioridad al mismo, sin tener causa justificada para ello. Santiago v. Kodak Caribbean, Ltd., ante, pág. 770.
En el caso hoy ante nuestra consideración, el patrono querellado plantea que el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, ante,(10) no aplica a la situación de autos porque tal disposición de ley se refiere a casos en que un empleado ha estado inhabilitado para trabajar y solicita, oportunamente, la reinstalación. Arguye además que la empleada querellante nunca estuvo inhabilitada para trabajar, hecho *742que ella misma admitió en sus diversas comparecencias ante el foro de instancia.
Por otro lado, la empleada querellante, aunque reconoce que no cumple con algunos de los requisitos del referido artículo, sostiene que bajo la postura del patrono quere-llado se hace una distinción entre el empleado que fue au-torizado a ausentarse de su trabajo porque debía recibir tratamiento médico “en descanso” y aquel que fue decla-rado hábil para trabajar pero con derecho a recibir trata-miento médico durante horas no laborables, o sea en C.T. La consecuencia de esto, según la querellante, es que el empleado “en descanso” recibirá la protección contra des-pidos injustificados del Art. 5a, ante, mientras que el que está en C.T. podría ser destituido, aun si la razón para el despido estuviese motivada por el hecho de que el em-pleado recibe tratamiento médico en C.T. La querellante alega que si se adopta tal posición, un grupo de empleados se quedaría huérfano de la protección a la seguridad en el empleo que brinda la Ley del Sistema de Compensaciones por Accidentes del Trabajo.
H-1 h-t hH
La controversia ante nos ya fue objeto de estudio y aná-lisis por este Tribunal. En Rodríguez Maldonado v. Lifescan (P.R.), Inc., Caso Núm. RE-94-29, Sentencia de 20 de enero de 1995, resolvimos, ante hechos similares al del presente caso, que no aplicaba el Art. 5a, ante, debido a que el Fondo nunca autorizó al empleado a ausentarse y a recibir tratamiento médico “en descanso”. En específico, ex-presamos que:
Sabido es que el Art. 5(A) cobija a todo empleado que se in-capacite o inhabilite para trabajar, disponiendo que el patrono deberá reservar el empleo que desempeñaba el obrero al mo-mento del accidente, así como reinstalarlo sujeto a las condicio-nes numeradas en el mismo artículo. ... Para que cubra el Art. 5a, el obrero debe haber estado inhabilitado para desempeñar *743sus labores y su ausencia del trabajo recomendada o autorizada por el Fondo.
En el caso de autos el mismo día que Rodríguez Maldonado fue al Fondo dicho organismo determinó proveerle tratamiento mientras trabajaba; o sea, no le autorizó a ausentarse. No aplica pues el artículo 5(A). (Enfasis suplido y en el original.)
Ratificamos en el día de hoy dicho razonamiento y conclusión, esto es, para que sea aplicable la aludida disposición legal, el obrero debe haber estado inhabilitado para trabajar y su ausencia autorizada por el Fondo. Cuando dicha Corporación, por el contrario, determina que un empleado puede regresar a trabajar, con derecho a recibir tratamiento médico durante horas no laborables, o sea bajo “C.T.” y no “en descanso”, el empleado no está autorizado a ausentarse bajo circunstancias normales.(11)
En otras palabras, la protección que brinda el Art. 5a, ante, es para aquellos empleados que se incapacitan temporalmente por causa de un accidente del trabajo y que, por tal razón, no pueden asistir a sus empleos. Esto es lo que se conoce como una incapacidad transitoria para trabajar. Ante esta situación, el Fondo autoriza que el empleado se ausente de su empleo, concediéndole el derecho a tratamiento médico “en descanso”. Son a estos obreros a los que el legislador, mediante la promulgación del Art. 5a, ante, quiso proteger para que cuando estuvieran aptos para incorporarse a su lugar de empleo, su trabajo estuviera esperando por ellos.
Nuestra determinación encuentra apoyo en las expre-siones del Secretario del Trabajo y Recursos Humanos de *744Puerto Rico, quien, al interpretar el aludido artículo, ha indicado que:
Es irrefutable que la protección que la Ley [de Compensaciones] le ofrece al empleado es para cuando sufre un accidente que lo inhabilita para trabajar, de acuerdo con las disposiciones de dicha ley.
Por lo tanto, cualquier ausencia provocada por la inhabilidad para trabajar debido a un accidente o enfermedad ocupacional traería a la vida la protección de la ley.
El que el empleado esté protegido cuando se ausenta del tra-bajo como resultado del accidente, ya sea cuando este [sic] ocu-rre o algún tiempo después del mismo, dependerá de que dicha ausencia haya sido recomendada o autorizada por el Fondo ....
De ahí es que surge la expresión “en descanso” que aparece en el formulario en el que se informa del accidente y que es cumplimentado por el médico que atendió al empleado.
De esta manera es que el Fondo informa que ha determinado que el accidente o enfermedad inhabilitó al trabajador para trabajar. Op. See. Trabajo Núm. 90-5 de 9 de julio de 1990.
El Fondo, por su parte, igualmente considera que un empleado está inhabilitado para trabajar únicamente cuando está recibiendo tratamiento médico en descanso. A tales efectos se ha señalado que “el periodo de reserva de empleo aplica sólo mientras el obrero esté inhabilitado para trabajar, es decir cuando está recibiendo su trata-miento médico en descanso”.(12) (Énfasis suplido.) Así tam-bién, y en relación con los requisitos que tiene que satisfa-cer un obrero para que se active la protección del Art. 5a, ante, dicha Corporación ha señalado que debe tratarse “de un accidente o enfermedad ocupacional que inhabilite al obrero para trabajar y que por razón de dicha inhabilidad para trabajar, el obrero se haya reportado al Fondo y haya recibido tratamiento médico en descanso por el Fondo”.(13) (Énfasis suplido.)
Debemos tener presente que bajo los postulados del Derecho Administrativo, la interpretación del orga-*745nismo al cual le compete administrar una ley merece defe-rencia sustancial, y dicha interpretación no necesita ser la única razonable para que merezca esa deferencia, bas-tando con que la misma sea razonable y consistente con el propósito legislativo. Rivera v. A & C Development Corp., 144 D.P.R. 450 (1997); Com. Seguros P.R. v. Gen. Accident Ins. Co., 132 D.P.R. 543 (1993).
Ello es así debido a que dichos organismos cuentan con una vasta experiencia y conocimiento (expertise) en rela-ción con la materia con la que bregan día tras día. Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., 144 D.P.R. 425 (1997); Torres v. Star Kist Caribe, Inc., ante. Como hemos visto, y en relación con la cuestión hoy ante nuestra consideración, tanto el Secretario del Trabajo como el Fondo han interpre-tado que un obrero está inhabilitado para trabajar cuando está recibiendo tratamiento médico en descanso y no cuando está recibiendo tratamiento médico en C.T.
No cabe duda de que el Art. 5a, ante, tiene un objetivo loable por demás, cual es: proveer al obrero o empleado incapacitado temporalmente, como consecuencia de un accidente o enfermedad ocupacional, tranquilidad de espíritu por cuanto éste tiene derecho a no ser despedido a consecuencia de su enfermedad, y a que se le reinstale en su empleo, de cumplir con ciertos requisitos. A pesar de que hemos sostenido, reiteradamente, que las disposiciones de la Ley de Compensaciones deben ser interpretadas liberalmente, resolviéndose toda duda a favor del obrero,(14) Ortiz Pérez v. F.S.E., 137 D.P.R. 367 (1994); Torres v. Star Kist Caribe, Inc., ante, ello no significa que si “la ley es clara [y] libre de toda ambigüedad, la letra de ella ... deb[a] ser menospreciada bajo el pretexto de cumplir su espíritu”.(15) Torres v. Star Kist Caribe, Inc., ante; Rojas v. Méndez & Co., Inc., 115 D.P.R. 50, 53 (1984). Estamos ante una de *746esas situaciones; esto es, la terminología en que está redac-tado el citado Art. 5a es una clara y libre de ambigüedades. Ello nos obliga, no obstante el propósito reparador del es-tatuto en sí, a interpretar el mismo conforme al significado común y corriente de sus términos. Debe mantenerse pre-sente que el texto claro de una ley es la expresión por ex-celencia de la intención legislativa. Como expresáramos anteriormente, “[e]n aras de la liberalidad no podemos ir más allá de la ley”. Rojas v. Méndez & Co., Inc., ante, pág. 54.
Por los fundamentos anteriormente expuestos, se revoca la sentencia recurrida y se devuelve el caso al Tribunal de Primera Instancia para procedimientos ulteriores consis-tentes con lo aquí expresado y resuelto.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Asociado Señor Negrón García se inhibió.

 Fondo del Seguro del Estado (en adelante el Fondo).


 Como se explicará con más detalle, el Art. 5a de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7, ofrece dos (2) tipos de beneficios para el obrero lesionado o enfermo: (1) que el patrono le reserve el empleo que éste desempeñaba al momento del accidente o enfermedad ocupacional, y (2) que el obrero puede solicitar y obtener la reinstalación a su empleo, siempre y cuando cumpla con unos requisitos que exige la ley en el referido artículo.


 Art. 5a, 11 L.P.R.A. see. 7 (en adelante Art. 5a).


 Esta disposición constitucional reza como sigue:
“Se reconoce el derecho de todo trabajador a escoger libremente su ocupación y a renunciar a ella, a recibir igual paga por igual trabajo, a un salario mínimo razona-ble, a protección contra riesgos para su salud o integridad personal en su trabajo o empleo, y a una jornada ordinaria que no exceda de ocho horas de trabajo. ...” (Én-fasis suplido.) Art. II, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 352.


 11 L.P.R.A. see. 2.


 El Art. 5a, ante, preceptúa que:
“En los casos de inhabilitación para el trabajo de acuerdo con las disposiciones de este Capítulo, el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero o empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones:
“(1) Que el obrero o empleado requiera al patrono para que lo reponga en su empleo dentro del término de quince días, contados a partir de la fecha en que el *740obrero o empleado fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos doce meses desde la fecha del accidente;
“(2) que el obrero o empleado esté mental y físicamente capacitado para ocupar dicho empleo en el momento en que solicite del patrono su reposición, y
“(3) que dicho empleo subsista en el momento en que el obrero o empleado solicite su reposición. (Se entenderá que el empleo subsiste cuando el mismo está vacante o lo ocupe otro obrero o empleado. Se presumirá que el empleo estaba va-cante cuando el mismo fuere cubierto por otro obrero o empleado dentro de los treinta días siguientes a la fecha en que se hizo el requerimiento de reposición.)
“Si el patrono no cumpliere con las disposiciones de esta sección vendrá obligado a pagar al obrero o empleado o a sus beneficiarios los salarios que dicho obrero o empleado hubiere devengado de haber sido reinstalado, además le responderá de todos los daños y perjuicios que le haya ocasionado. El obrero o empleado, o sus beneficiarios, podrán instar y tramitar la correspondiente reclamación de reinstala-ción y/o de daños en corte por acción ordinaria o mediante el procedimiento para reclamación de salarios, establecido en las sees. 3118 a 3132 del Titulo 32.” (Énfasis suplido.)


 En Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024, 1032 esc. 4 (1994), explicamos que:
“Este término de reserva de empleo, conforme al Art. 8 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 8, es de trescientos [sic] sesenta (360) días, por lo que no es equivalente al período de un (1) año o trescientos [sic] sesenta y cinco (365) días. El mencionado artículo dispone:
“ ‘Si en las leyes se habla de meses ... se entenderá que los meses son de treinta días.’ ”


 Estas condiciones son:
“1. que el accidente o enfermedad ocupacional inhabilite al empleado para trabajar;
“2. que el empleado se acoja a los beneficios de la Ley Núm. 45, supra;
“3. que dentro de los quince (15) días de haber sido dado de alta definitiva-mente, autorizado a trabajar, el empleado solicite al patrono reposición en su empleo;
“4. que dicho requerimiento de reposición se haga dentro de los doce (12) me-ses de haber ocurrido el accidente o enfermedad;
“5. que al solicitar su reposición, el empleado esté física y mentalmente capa-citado para desempeñarse en las funciones del empleo que ocupaba;
“6. que dicho empleo subsista al momento en que el trabajador solicita su reposición.” Torres v. Star Kist Caribe, Inc., ante, pág. 1030.
Véanse, además: Vélez Rodríguez v. Pueblo Int’l, Inc., 135 D.P.R. 500 (1994); See. 44 del Reglamento sobre derechos de obreros y empleados, Fondo del Seguro del Estado Núm. 3966 de 8 de agosto de 1989; J.L. Verdiales Morales y J.J. Santiago Meléndez, Reserva de empleo al obrero incapacitado por accidente laboral: requisitos *741bajo el Art. BA de la Ley de Compensaciones por Accidentes del trabajo, 53 (Núm. 1) Rev. C. Abo. RR. 107 (1992); L.A, Figueroa Rivera, La reserva de empleo del Artículo 5(A) de la Ley de Compensaciones por Accidentes del Trabajo, 33 Rev. Der. Pur. 229, 230 (1993).


 11 L.P.R.A. see. 7.


 11 L.P.R.A. see. 7.


 La Sec. 4(Q) del Reglamento sobre derechos de obreros y empleados, Fondo del Seguro del Estado, Reglamento Núm. 3966 de 8 de agosto de 1989, pág. 3, define “tratamiento mientras trabaja (CT)” de la siguiente manera: “cuando el programa terapéutico trazado a un paciente se efectúa mientras éste sigue trabajando, ya que está hábil para hacerlo según el cuadro clínico diagnosticado por el médico.” (Enfasis suplido.)
Ahora bien, debe mantenerse presente que si el tratamiento bajo C.T., autori-zado por el Fondo, requiere que el empleado se ausente varias horas, o algún día, de su trabajo, dichas circunstancias no podrán ser tomadas por el patrono como base para despedir al empleado.


 Consulta Núm. C-94-30 de 6 de septiembre de 1994.


 Consulta Núm. C-92-17 de 19 de junio de 1992.


 11 L.P.R.A. see. 2.


 Art. 14 del Código Civil, 31 L.P.R.A. sec. 14.